37 U.S. 143 (1838)
12 Pet. 143
EDWARD SARCHET AND OTHERS, APPELLANTS
v.
THE UNITED STATES.
Supreme Court of United States.

Mr. Butler, the attorney general.
Mr. Chief Justice TANEY delivered the opinion of the Court.
In this case, an action was brought by the United States against Edward Sarchet and others, in the district court for the southern district of New York; upon a bond for duties charged by the collector upon certain iron imported into the United States. The duties *144 claimed were contested by the defendants; upon the ground that iron of the description imported was not by law chargeable with that duty, and that the bond was therefore improperly taken. The judgment in the district court was against the defendants; and they removed it, by writ of error, to the circuit court for the southern district of New York, in the second circuit, where the judgment of the district court was affirmed; and the case is now brought here by appeal from the judgment of the circuit court.
The attorney general has moved to dismiss the case for want of jurisdiction in this Court; and we think the appeal cannot be sustained.
It has been repeatedly determined that, under the acts of congress regulating the appellate jurisdiction of this Court from the circuit courts, cases must be brought here by writ of error, and cannot be brought here by appeal. And as this was a suit at law on a bond, it could not, under any circumstances, legally come before us on appeal; but must come up by writ of error, in order to give us jurisdiction to try it.
There is also another objection, equally fatal to this proceeding. In cases at law, removed from the district court to the circuit court, the judgment of the circuit court is final between the parties. It is otherwise in cases in equity, and of admiralty and maritime jurisdiction; and although the reason for this distinction may not be entirely obvious, yet it is our duty to conform to the provisions of the law: and this Court have repeatedly decided that, in civil cases at law, the judgment of the circuit court is final, where the case is removed by writ of error, from the district court to the circuit court. The point was fully considered and decided in the case of the United States v. Goodwin, 7 Cranch, 108; and the opinion there given has been since reaffirmed in several cases. 7 Cranch, 287; 2 Wheat. 248, 395. The question must be regarded as too well settled to be now open for argument: and as this Court would not have jurisdiction, in any form of proceeding, to review the judgment given in this case by the circuit court; it would be evidently improper to hear an argument on the questions decided there, or to express any opinion concerning them. The appeal is therefore dismissed.